Citation Nr: 9908891	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-52 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left foot with loss of the fifth left 
toe and part of the fifth metatarsal, currently rated as 20 
percent disabling.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in North Little Rock, Arkansas, that 
denied the veteran's claim for an increased evaluation for a 
left foot condition.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran is rated at 20 percent disabled for 
amputation of the small toe of the left foot.  This is the 
highest rating that the veteran may be assigned in accordance 
with the amputation rule.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
left foot disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5172 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1969, while the veteran was still on active duty, the 
veteran sustained a shotgun wound to the left foot.  As a 
result of the accident, the fifth toe was amputated as was 
one-half of the left fifth metatarsal.  This operation left a 
well-healed scar over the fourth metatarsal into the former 
base of the fifth toe.  Shortly after this operation was 
conducted, it was noted that there was some disuse atrophy at 
the base of the fifth metatarsal.  See SF 502, Narrative 
Summary, April 6, 1970.  Upon his discharge from the US Army, 
the veteran applied for and received VA benefits for the 
residuals of this injury.  VA Form 21-6796, Rating Decision, 
April 14, 1970.  A 20 percent disability was assigned.  38 
C.F.R. Part 4, Diagnostic Code 5172 (1970).

The veteran has now come before the VA requesting an 
increased evaluation for his left foot condition.  In 
accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), 
Murphy v. Derwinski, 1 Vet. App. 78 (1990), and Shipwash v. 
Brown, 8 Vet. App. 218 (1995), the appellant has presented a 
well-grounded claim.  The facts relevant to this appeal have 
been properly developed and the obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The veteran's condition has been rated in accordance with 38 
C.F.R. Part 4, Diagnostic Code 5172 (1998) which provides 
that amputation of one or two toes, other than a great toe, 
warrants a noncompensable evaluation if there is no 
metatarsal involvement.  A 20 percent evaluation is warranted 
for amputation with removal of the metatarsal head of one or 
two toes, other than a great toe.  Additionally, per 38 
C.F.R. § 4.68 (1998) [the amputation rule], "[t]he combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, diagnostic code 5165.  This 40 
percent rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  Painful neuroma of a stump 
after amputation shall be assigned the valuation for the 
elective site of reamputation."

As originally noted, the veteran's left foot disability is 
rated as 20 percent disabling.  This is the maximum amount 
that can be assigned under a schedular rating.  Consequently, 
an increased evaluation for a schedular rating in excess of 
20 percent is denied.

However, a veteran may be eligible for an extraschedular 
rating if his lower extremity condition presents an unusual 
or exceptional disability picture.  38 C.F.R. § 3.321(b) 
(1998).  Review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, of the VA, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998) in the first instance; however, the Board is not 
precluded from raising this question, and, in fact, is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  In light of this mandate, the question 
of the applicability of 38 C.F.R. § 3.321(b)(1) (1998) to the 
facts of this case is referred back to the RO for such 
further action as is deemed appropriate.

Per 38 U.S.C.A. § 7722 (West 1994 & Supp. 1998), the VA has 
an obligation to inform individuals of their potential 
entitlement to VA benefits when they meet the statutory 
definition of an eligible veteran, and the VA is reasonably 
aware that said veteran is potentially entitled to VA 
benefits.  Recently, the VA's Office of the General Counsel 
provided additional guidance involving increased rating 
claims for musculoskeletal joint disabilities.  Specifically, 
the General Counsel held that where the medical evidence 
shows that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his or her disability is not 
based upon limitation of motion, a separate rating for 
limitation of motion under 38 C.F.R. Part 4, Diagnostic Code 
5003 (1998) may be assigned, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
(July 1, 1997). 

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(where a veteran with a service-connected facial injury 
sought an increased rating, the veteran's disability was to 
be properly assigned compensable ratings under separate codes 
for disfigurement, tender and painful scars and muscle 
injury).  With respect to the veteran's left foot disorder, 
the veteran may be entitled to additional compensation 
benefits in accordance with the above VA General Counsel's 
Opinion and with Esteban.  He also may be entitled to service 
connection for other disabilities of the left foot and ankle 
secondary to the service-connected condition.  Thus, in 
accordance with 38 U.S.C.A. § 7722 (West 1994 & Supp. 1998), 
the veteran is provided notice that he, if he so desires, may 
apply for benefits.


ORDER

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left foot with loss of the fifth left 
toe and part of the fifth metatarsal, currently rated as 20 
percent disabling, is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  The veteran signed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's 
Representative, on October 15, 1996.  In Block 3 of said form, the veteran, a resident of the state of 
Arkansas, who happens to live on the border of Texas and Arkansas in Texarkana, indicated that he wanted 
the Texas Veterans Commission to represent him before the VA.  When the claims folder was reviewed by a 
representative at the North Little Rock RO prior to it being sent to the Board, an agent from the Texas 
Veterans Commission did not review it.  Instead, a representative from the Arkansas Department of Veterans 
Affairs analysed the claim and responded with a VA Form 646, Statement of Accredited Representation in 
Appealed Case.  The Board has deliberated as to whether the claim should be returned to the RO for 
clarification as to which organization is the proper representative, and whether the claim should be returned 
to RO prior to the Board issuing a decision on the merits of the claim.  Because the veteran's disability can 
not be assigned a higher schedular rating and any information another representative might present would not 
assist the veteran in obtaining a higher schedular rating, the Board believes that returning the claim would 
serve no useful purpose.  It would only delay the processing of the claim.  The Board further concludes that 
the confusion as to the proper representative has no direct bearing on the case and proceeding on the claim 
produces, at best, harmless error.
- 6 -


- 1 -


